Case 2:21-cv-01120-JAK-JEM Document 10-1 Filed 05/03/21 Page 1 of 2 Page ID #:110




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10
  11    MISTER BAILEY,                                   CASE NO.: 2:21-cv-01120-JAK-JEM
  12                    Plaintiff,                       [Assigned to Hon. John A. Kronstadt]
              v.
  13                                                     [PROPOSED] ORDER ON
        YEHIA SALEH OMAR; and DOES 1
  14    to 10                                            SECOND STIPULATION TO
                                                         EXTEND TIME TO RESPOND
  15                    Defendants.                      TO INITIAL COMPLAINT BY
  16                                                     MORE THAN 30 DAYS
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     1
               [PROPOSED] ORDER ON SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
Case 2:21-cv-01120-JAK-JEM Document 10-1 Filed 05/03/21 Page 2 of 2 Page ID #:111




   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         Having considered the parties’ second stipulation on Defendant’s time to file
   3   an answer or otherwise respond to Plaintiff’s Complaint in the above-captioned
   4   action, IT IS ORDERED that the second stipulation is GRANTED and ENTERED.
   5   Defendant’s time to file an answer or otherwise respond to the Complaint shall be
   6   extended up to and including June 7, 2021.
   7
       Dated: ________________                   __________________________________
   8                                             HON. JOHN A. KRONSTADT
                                                 UNITED STATES DISTRICT JUDGE
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     2
               [PROPOSED] ORDER ON SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
